Citation Nr: 1540246	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-19 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1972, and from July 1973 to August 1989.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a skin disorder that is due to Agent Orange exposure.  See, e.g., the Veteran's claim dated April 2007.  Here it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and the Board itself will commit error if it fails to ensure this compliance. Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board's failure to ensure that all reasonable efforts are made to obtain clarification from the VA examiner in terms of clarifying the opinion would constitute a violation of the claimant's due process rights.  Dyment v. West, 13 Vet. App 141 (1999). 

Certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

As noted in the 2014 remand, the Board recognizes that the Veteran is currently diagnosed with seborrheic dermatitis and urticaria.  See the VA treatment records dated October 1997, February 2005, and April 2005.

It is undisputed that the Veteran served in the Republic of Vietnam; therefore, herbicide exposure is presumed. The Board additionally observes that the Veteran has contended that he initially began to suffer from a skin rash shortly after his military discharge. See, e.g., the Veteran's NOD dated May 2008 & his VA Form 9 dated May 2009.  To this end, the Veteran is competent to testify that he experienced symptoms such as a skin rash shortly after his military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).

The Board notes that, because the diagnosed diseases are not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  However, notwithstanding the inapplicability of the presumption, the Board is obligated to fully consider the Veteran's claim.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 (1997) (holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange).

The Board previously remanded the claim to obtain a VA examination and opinion regarding whether the Veteran's diagnosed skin disorder(s) is(are) due to his presumed in-service herbicide exposure.  The Veteran underwent a VA examination in May 2014 at which time, the VA examiner opined that the Veteran's skin condition is not at least as likely as not related to his Agent Orange exposure.  The examiner stated that there was no evidence in the service treatment records of a skin rash prior to separation and that the Veteran reported "no" regarding skin disease on the associated report of medical history.  The examiner also noted that there was no rash noted on examination in 1991.  However, an October 1991 VA examination report reflects that the Veteran had faint excoriation on right upper back and chest.  The assessment at that time was history of pruritic eruption, nothing on exam, so diagnosis is limited to questionable atopic dermatis by history.  The 2015 VA examiner further opined that the Veteran's condition is intermittent and vague and in no way disabling.  Lastly he stated that the Veteran's history does not sound like chloracne which is presumptive for Agent Orange.  

However, pursuant to the February 2014 Board remand, the examiner was specifically asked to indicate whether the Veteran's claimed seborrheic dermatitis and urticaria represented a chronic disability, an if deemed valid and chronic, whether either disability was related to in-service herbicide exposure.  To the extent that the examiner finds that seborrheic dermatitis and urticaria are not directly related to service, the supporting rationale that there was no skin condition in service is deficient.  The Board reiterates service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, although there was no rash seen in the October 1991 examination, the 2015 VA examiner did not discuss the significance, if any, of the faint excoriations seen on the back and the chest, as well as the assessment including questionable atopic dermatitis.  The Board also notes that according to a July 1994 VA examination report, the Veteran complained of itching and dryness in groin intermittently recurring for 20 years.  At that time, the diagnosis was intertrigo.  It remains unclear whether the 1994 diagnosis of intertrigo is related to any current skin condition.  Further, while it is true that seborrheic dermatitis and urticaria are not presumptive disabilities under 38 C.F.R. § 3.309(e), that fact alone does not automatically mean that the Veteran's present skin rash disability is not related to his presumed exposure to herbicides in Vietnam.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As such, the rationale given for the VA examiner's opinion is inadequate and an addendum opinion must be sought. 

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus the claim is again remanded again in order to obtain an addendum opinion that adequately addresses the question of service connection to address whether the Veteran's diagnosed skin disorder(s) is(are) due to his presumed in-service herbicide exposure.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion regarding the etiology of any current skin condition from the VA examiner who conducted the May 2014 examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner must provide an opinion, in light of prior examination findings and the post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any and all current skin disabilities diagnosed, including seborrheic dermatitis and urticaria, are related to exposure to Agent Orange during military service.  (The Veteran's exposure during his Vietnam service is presumed.)  Even if seborrheic dermatitis and urticaria are not present on the current examination, the examiner should comment on the validity of the prior diagnoses and whether or not they represented a chronic disability.  If one or both of the prior diagnoses are deemed to be valid and chronic, the examiner should opine as to whether it is as least as likely as not that these disabilities are related to in-service herbicide exposure.

The examiner should take into account the October 1991 examination findings; and that although not documented in service, the Veteran is competent to testify as to symptoms of a skin rash within a year following service. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal-skin disability due to Agent Orange exposure.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




